DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 FREDERICK DOUGLAS JOHNSON,
                          Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D14-2765

                         [February 11, 2015]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
311991CF000083B.

  Frederick Douglas Johnson, Monticello, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Jackson v. State, 971 So. 2d 208, 209 (Fla. 4th DCA
2007).

STEVENSON, GERBER and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.